Exhibit October 22, 2008 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N. W. Washington, DC 20549 Re: Global Diversified Industries, Inc Commission File Number: 333-83231 Dear Sirs: We have received a copy of, and are in agreement with, the statements being made by Global Diversified Industries, Inc in Item 4.02 of its Form 8-K/A(4) dated October 13, 2008 and captioned “Non-reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review.” We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K/A(4). Sincerely, /s/ MKA CPAS, PLLC www.mkacpas.com Houston, Texas
